NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES DARREN CRAWFORD,                          No. 18-16705

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05578-MEJ

 v.
                                                MEMORANDUM*
JEFFREY A. BEARD; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Maria-Elena James, Magistrate Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      California state prisoner James Darren Crawford appeals pro se from the

magistrate judge’s summary judgment and dismissal order in his 42 U.S.C. § 1983

action alleging constitutional claims in connection with his incoming and outgoing

mail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo whether


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the magistrate judge validly entered judgment on behalf of the district court. Allen

v. Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014). We vacate and remand.

      Crawford consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then dismissed claims against defendants Bell,

Gongora, Hall, Love, and Williams before these defendants had been served. See

28 U.S.C. § 1915A. Because all parties, including unserved defendants, must

consent to proceed before the magistrate judge for jurisdiction to vest, Williams v.

King, 875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s May

17, 2016 order and remand for further proceedings.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          2                                   18-16705